 



Exhibit 10.15
PIPER JAFFRAY COMPANIES
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM
     Directors who are not Piper Jaffray employees receive an annual cash
retainer of $50,000 for service on our Board of Directors and the committees of
the Board. No separate meeting fees are paid. The lead director and the
chairperson of the Audit Committee each receives an additional annual cash
retainer of $8,000. The chairperson of each other standing committee of the
Board each receives an additional annual cash retainer of $5,000.
     In addition to the cash retainer, each non-employee director receives a
grant of stock options with a fair market value of $20,000 on the date of the
director’s initial election to the Board. Non-employee directors who will
continue their service on the Board following an annual meeting of shareholders
receive a grant of stock options valued at $50,000 on the date of the annual
meeting. In both cases, the number of shares underlying the option is determined
using the Black-Scholes option-pricing model, and the option is exercisable
immediately, has a 10-year term and has an exercise price equal to the closing
price of our common stock on the date of grant. The options are granted under
our Amended and Restated 2003 Annual and Long-Term Incentive Plan. These equity
awards are intended to help align the interests of our directors with those of
our shareholders. Non-employee directors who join our Board after the first
month of a calendar year are paid pro rata annual retainers and are awarded pro
rata equity awards based on the period in which they serve as directors during
the year.
     Beginning with the 2005 calendar year, non-employee directors became
eligible to participate in the Piper Jaffray Companies Deferred Compensation
Plan for Non-Employee Directors, which was adopted by the Board in December 2004
as a way to facilitate increased equity ownership in the company. The plan
permits our non-employee directors to defer all or a portion of the cash fees
payable to them for their service as a director of Piper Jaffray for any
calendar year. Amounts deferred by a participating director are credited to a
recordkeeping account established for the director and deemed invested in shares
of our common stock as of the date the deferred fees otherwise would have been
paid to the director. This deemed investment is measured in phantom stock, and
no shares of common stock are reserved, repurchased or issued pursuant to the
plan. The fair market value of all phantom stock credited to a director’s
account will be paid out to the director (or, in the event of the director’s
death, to his or her beneficiary) in a single lump-sum cash payment following
the director’s cessation of service as a non-employee director. The amount paid
out will be determined based on the fair market value of the stock on the last
day of the year in which the director’s service with us terminates. Directors
who elect to participate in the plan are not required to pay income taxes on
amounts deferred but will instead pay income taxes on the amount of the lump-sum
cash payment paid to the director (or his or her beneficiary) at the time of
such payment. Our obligations under the plan are unsecured general obligations
to pay in the future the value of the participant’s account pursuant to the
terms of the plan.

 



--------------------------------------------------------------------------------



 



     Non-employee directors also may participate in our charitable gift matching
program, pursuant to which we will match an employee’s or director’s gifts to
eligible organizations dollar for dollar from a minimum of $50 up to an
aggregate maximum of $1,000 per year. In addition, our non-employee directors
are reimbursed for reasonable out-of-pocket expenses incurred in connection with
their service on the Board and committees of the Board.

 